Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Wave2Wave Communications, Inc. 433 Hackensack Ave., 6th Floor Hackensack, New Jersey 07601 May 13, 2010 VIA EDGAR AND FACSIMILE United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Fax: (703) 813-6986 Attention: Celeste M. Murphy, Esq. RE: Wave2Wave Communications, Inc. Registration Statement on Form S-1 (Registration No. 333-164791) Dear Ms. Murphy: Wave2Wave Communications, Inc., a Delaware corporation (the Company), hereby formally requests that the Companys acceleration request dated May 11, 2010, be withdrawn. Please call Ivan Blumenthal, Esq., at Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to the Company, at (212) 692-6784 with any comments or questions regarding this matter Very truly yours, /s/ Steven Asman President RODMAN & RENSHAW, LLC May 13, 2010 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Wave2Wave Communications, Inc. Registration Statement on Form S-1 File No. 333-164791 Ladies and Gentleman: The undersigned hereby withdraws its request, dated May 11, 2010, for effectiveness of the Registration Statement referred to above. Very truly yours, RODMAN & RENSHAW, LLC By: /s/ JOHN J. BORER III John J. Borer III Senior Managing Director
